DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 11, 13-20 are pending. 


Claim Rejections - 35 USC § 103


Claims 11-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yeon et al. (KR 2014/0005476) in view of Gan et al. (US 2010/0237292) and Vargas et al. (US 2015/0329738). 
The machine translation of KR 2014/0005476 is provided with this office action. All citations are to the machine translation, herein “Yeon”. 
	Regarding claim 11: Yeon is directed to a powder coating composition comprising an epoxy resin, including an isocyanate modified epoxy resin , a hardening agent (equivalent to a curing agent), an amino alcohol modified epoxy resin (equivalent to an auxiliary curing agent), an curing aid or inorganic filler (equivalent to an enhancer), an extender pigment of titanium dioxide. Given the broadest reasonable interpretation of an enhancer recited in claim 11 of the present invention, it is the Examiner’s position 
	Yeon mentions the epoxy resin includes an isocyanate modified epoxy resin, and also the epoxy resin includes a bisphenol type epoxy resin, although doesn’t specifically mention an isocyanate modified bisphenol A epoxy resin. 
Gan is directed to a powder coating composition that can be used to coat steel pipes, comprising a diisocyanate modified epoxy resin, including bisphenol A epoxy resins ([0028] and [0087] Gan). One skilled in the art would have been motivated to have selected the diisocyanate modified bisphenol A epoxy resins and the diisocyanate modified bisphenol resin of choice in Yeon for improved coating performance such as reduced sintering tendency over storage time and improved curing cycle of the epoxy powder in applications requiring high heat resistance and good storage stability ([0080]-[0081] Gan). Therefore, it would have been obvious to one skilled in the art at the time of invention to have the diisocyanate modified bisphenol A epoxy resins and the diisocyanate modified bisphenol resin of choice in Yeon.
Yeon mentions any epoxy resin can be used without any particular limitation, although doesn’t specify an epoxy polyol resin in the amino alcohol modified epoxy resin. 
Vargas is directed to a powder coating composition for metal substrate 

The powder coating composition of Yeon comprises (see claim 1 of Yeon)
10-80 wt% of the diisocyanate modified epoxy resin
0.1-30 wt% of the hardening agent (curing agent)
0.1-50 wt% of the amino modified epoxy resin
1-50 wt% of the inorganic filler or 0.01 -1.0 wt% of the curing aid (both of which is equivalent to an enhancer)
1-30 wt% of a metal filler pigment.
The epoxy resin of Vergas is cresol-novolac or novolac epoxy resin having an epoxy equivalent weight of 100 to 600 ([0039], [0037], [0035] Vergas). 
The ratio of curing agent to amino modified epoxy resin includes that within the scope of claim 11. For instance, Yeon and Vergas describe a composition comprising 0.1-30 In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
In the present case, while Table A and additional comparative Examples 7-10, 11-14, the Examples 1 and 2 showed excellent results in comparison to Comparative Examples 7-10 and 11-14, the claims are not reasonably commensurate in scope with the evidence provided. For instance, generic components of “auxiliary curing agent” and “enhancer” are recited in claim 11, while specific components of a dicyanamide and FORTEGRA 104 are utilized in the working examples. Hence, while Applicant has shown criticality for the claimed range, the present claims are not reasonable commensurate in scope with the evidence. 
Regarding claim 13: Suitable curing agents include benzophenone tetracarboxylic acid anhydride (see p. 4 section “Hardener” Yeon)
	Regarding claim 14: The alkanolamine modified epoxy polyol resin is an addition reaction product of an epoxy resin and an alkanolamine in Vergas, as discussed previously in claim 11.  
	Regarding claim 15: The epoxy resin of Vergas is cresol-novolac or novolac epoxy resin having an epoxy equivalent weight of 100 to 600 ([0039], [0037], [0035] Vergas). 
	Regarding claim 16: Suitable alkanolamines include ethanolamine, diethanolamine ([0028] Vergas) as well as many other alkanolamines ([0026] Vergas).
	Regarding claim 18: Further additives of flow improvers to lower the surface tension (equivalent to a leveling agent, see “other additives” Yeon) and color pigments can be added (see Examples 1 to 3 component 7 Yeon). Finally, a curing accelerator can be added. 
Regarding claims 19-20: A coating formed on a steel pipe is disclosed (see p. 4 Yeon). 


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yeon, Gan, and Vergas as applied to claim 11 above, and further in view of Grubb et al. (US 2002/0090823).
The limitations of claim 11 are incorporated here by reference.
Regarding claim 17: The combination of Yeon, Gan and Vargas doesn’t mention an enhancer of claim 17.
Grubb is directed to powder coatings for steel comprising an epoxy resin and an elastomer component including a carboxyl terminated butadiene/acrylonitrile elastomer (equivalent to a carboxy terminated butadiene nitrile). One skilled in the art would have been motivated to have included a carboxyl terminated butadiene/acrylonitrile in the composition of Yeon to flexibilize the epoxy resin and remain flexible in cold weather conditions ([0010] Grubb). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included a carboxyl terminated butadiene/acrylonitrile enhancer in the composition of Yeon.


Response to Arguments

Applicant's arguments filed 12/15/2020 (herein Remarks) have been fully considered but they are not persuasive. 

Applicant argues (p. 7-8 Remarks) the alkanolamine modified epoxy polyol resin is used as an auxiliary curing agent in an amount of 1-5 wt%, which results in improved water resistance and mechanical properties. An amino alcohol modified epoxy resin in Yeon in an amount of 0.1 to 50 wt% and also teaches that any auxiliary curing agent that is known in the art can be used. As shown in Tables A and B of the present invention, Examples 1-3 and additional Examples 4-6 show excellent results when compared to Comparative Example 6, which uses 20 wt% of auxiliary curing agent in an amount of 0.1 to 50 wt% disclosed in Yeon. Table A-C include additional examples 4-6 and comparative examples 6-14. 
This argument is not found persuasive for the following. Example 1 of Yeon comprises 5 parts in 147.3 parts, and therefore it can be determined the amount of alkanolamine modified epoxy polyol is present in an amount of about 3.4 wt% based on the total weight of the composition. Therefore, it is the Examiners position that Yeon provides enough motivation to select an amount within the claimed 1 to 5 wt%. Further, 

Applicant argues (p. 8 Remarks) a ratio of curing agent and alkanolamine modified epoxy polyol resin of 1.85 to 2.1:1 by weight. As shown in Table A and additional comparative Examples 7-10, 11-14, the Examples 1 and 2 showed excellent results in comparison to Comparative Examples 7-10 and 11-14. 
This argument is not found persuasive since the claims are not reasonably commensurate in scope with the evidence provided. For instance, generic components of “auxiliary curing agent” and “enhancer” are recited in claim 11, while specific components of a dicyanamide and FORTEGRA 104 are utilized in the working examples. For this reason alone, arguments of criticality for the claimed range are not found persuasive. 




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR 






/ROBERT T BUTCHER/Primary Examiner, Art Unit 1768